848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David A. CRABTREE, Defendant-Appellant.
No. 87-6281.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT,* District Judge.

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Defendant filed a motion to correct an illegal sentence under Fed.R.Crim.P. 35(a), challenging a four-count bankruptcy fraud (18 U.S.C. Sec. 152) sentence on the ground that it was multiplicitous and therefore violative of the double jeopardy provision of the Fifth Amendment.  The district court denied the motion, and this appeal followed.  On appeal the parties have briefed the issues, defendant proceeding pro se.  Defendant has also filed a motion for the appointment of appellate counsel.


4
Upon consideration we find defendant's argument to be without merit.  Defendant was found guilty and sentenced pursuant to a plea agreement after being indicted on four counts of fraudulent transfer of assets with intent to defeat the bankruptcy laws.  He was not convicted of the single crime of concealment, but of four discrete fraudulent transfers;  each transfer was a separate criminal act.  See Dranow v. United States, 307 F.2d 545, 559 (8th Cir.1962).  That his criminal actions occurred before he was adjudicated a bankrupt has no legal effect upon his conviction.


5
It is therefore ORDERED the motion for appellate counsel be denied and the judgment of the district court be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 Barbara Hackett, United States District Judge for the Eastern District of Michigan, sitting by designation